MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Sep 08 2020, 8:39 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
James Stephens                                           Curtis T. Hill, Jr.
Greencastle, Indiana                                     Attorney General of Indiana

                                                         Benjamin M. L. Jones
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James Stephens,                                          September 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-MI-2136
        v.                                               Appeal from the Putnam Superior
                                                         Court
Brian Smith,                                             The Honorable Charles D. Bridges,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         67D01-1904-MI-252



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020                Page 1 of 13
[1]   James Stephens appeals the trial court’s denial of his petition for writ of habeas

      corpus. He presents multiple issues for our review, which we consolidate and

      restate as:

                 1. Whether Stephens’ petition for writ of habeas corpus was the
                 appropriate filing for the relief Stephens requested;


                 2. Whether Stephens’ appeal is untimely; and


                 3. Whether the trial court erred when it denied Stephens’ request
                 to reinstate his good time credit (“GCT”). 1


      We affirm.



                                Facts and Procedural History
[2]   On November 3, 1999, a Marion County trial court sentenced Stephens to

      twenty years for one count of Class B felony burglary 2 (“Count I”), twenty

      years for a second count of Class B felony burglary (“Count II”), three years for

      Class D felony theft, 3 and three years for Class D felony attempted theft. 4 The




      1
        The parties and the record use various terms for the credit days that Stephens argues he should have
      reinstated. Stephens refers to this time as “earned good time credits,” (Appellee’s App. Vol. II at 5), and
      “earned credit time.” (Br. of Appellant at 4.) The State refers to the time as “deprived credit time” (Br. of
      Appellee at 2), and “good time credit.” (Appellee’s App. Vol. II at 13.) The trial court’s order calls the time
      both “good time credit” and “credit time[.]” (Appellant’s App. Vol. II at 13-4.) To alleviate confusion, we
      will refer to the time as “GCT.”
      2
          Ind. Code § 35-43-2-1 (1999).
      3
          Ind. Code § 35-50-2-7 (1999).
      4
          Ind. Code § 35-50-2-7 (1999) (theft); Ind. Code § 35-41-5-1 (1977) (attempt).


      Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020                  Page 2 of 13
      sentences for the burglary counts were to run consecutive to each other, and the

      theft sentences were to run concurrent to each other but consecutive to the

      burglary sentences, for an aggregate sentence of forty-three years incarcerated.

      On November 17, 1999, another Marion County trial court sentenced Stephens

      to fourteen years for another count of Class B felony burglary, which was to run

      consecutive to the sentences for his other crimes. Stephens’ earliest projected

      release date is September 29, 2027. Indiana Offender Database,

      https://perma.cc/MA9M-XUA5 (accessed August 18, 2020).


[3]   Between 2003 and 2010, Stephens violated various disciplinary rules at the

      DOC, including use of an unauthorized drug, forging documents, and

      attempted trafficking. For those violations, the Indiana Department of

      Correction (“DOC”) deprived Stephens of 1,685 days of GCT. Under the

      DOC’s 2004 version of the Disciplinary Code for Adult Offenders (“2004

      Disciplinary Code”), an offender could petition the designated prison staff

      member for restoration of GCT if the offender met certain criteria. (See

      Appellee’s App. Vol. II at 45) (describing 2004 conditions under which GCT

      may be restored). On March 5, 2009, Stephens met the criteria for restoration

      of GCT and received restoration of fifty-seven days of GCT.


[4]   On March 5, 2010, Stephens was paroled from his sentence for Count I and

      began serving his twenty-year sentence for Count II. On April 20, 2010,

      Stephens again committed attempted trafficking and was deprived thirty days of

      GCT on his sentence for Count II. On May 9, 2011, Stephens requested and

      received restoration of eight days of GCT, which was the maximum amount

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020   Page 3 of 13
      available under the 2004 Disciplinary Code. In 2015, the Disciplinary Code for

      Adult Offenders (“2015 Disciplinary Code”) was amended to indicate offenders

      could receive restoration of “fifty percent (50%) of the cumulative amount of

      restorable [GCT].” (Id. at 98.) In September 2018, Stephens filed a second

      request for restoration of the days of GCT deprived in 2010, and the DOC

      granted restoration of an additional seven days GCT.


[5]   On April 25, 2019, Stephens filed a petition for writ of habeas corpus, asking

      the trial court to restore 1,650 5 GCT days that he lost between 2003 and 2019.

      He argued the DOC used the wrong version of the Disciplinary Code for Adult

      Offenders to determine the amount of GCT to be restored. He asked the trial

      court to restore the 1,650 days of GCT, which “increases his release date by

      four (4) years and eight months.” (Appellee’s App. Vol. II at 5.) Stephens

      asserted the restoration of that time would result in his release from prison.

[6]   On June 18, 2019, the State responded with a motion to dismiss or, in the

      alternative, summary disposition. The State argued for dismissal of Stephens’

      petition for writ of habeas corpus because a writ of habeas corpus could not

      issue when the relief Stephens requested in his petition would not result in his

      immediate release from incarceration. The State further argued that Stephens

      was not entitled to restoration of the 1,628 days of GCT under Count I because

      he had already served the entirety of the sentence for Count I and that Stephens



      5
       The number of days should actually be 1,643 based on the total number of earned time credit deprived,
      which is 1,715, minus the total number restored, which is 72.

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020              Page 4 of 13
      was not entitled to further restoration of the GCT under Count II because the

      DOC had restored the maximum amount of GCT allowed by policy.


[7]   On June 21, 2019, the trial court granted the State’s motion for summary

      disposition and denied Stephens’ petition for writ of habeas corpus, finding, in

      relevant part:

              3. Petitioner has not demonstrated that a writ of habeas corpus
              can issue in this case because he cannot show that he is entitled
              to immediate release from unlawful custody.


                                                   *****


              5. Petitioner’s claim further lacks merit because he cannot obtain
              restoration of his [GCT] for a sentence that he has already
              completed serving, and he has already received all of the [GCT]
              that he is entitled to under his current sentence.


      (Appellant’s App. Vol. II at 13.) On July 12, 2019, Stephens filed a motion to

      reconsider because he claimed the trial court erred when it did not give him an

      opportunity to respond to the State’s motion for summary disposition. On July

      29, 2019, the trial court denied the motion.



                                 Discussion and Decision
[8]   As an initial matter, we note that Stephens proceeded before the trial court and

      proceeds before this court pro se. It is well settled that

              one who proceeds pro se is held to the same established rules of
              procedure that a trained legal counsel is bound to follow and,
      Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020   Page 5 of 13
               therefore, must be prepared to accept the consequences of his or
               her action. While we prefer to decide cases on the merits, we
               will deem alleged errors waived where an appellant’s
               noncompliance with the rules of appellate procedure is so
               substantial it impedes our appellate consideration of the errors.
               The purpose of our appellate rules, Ind[iana] Appellate Rule 46
               in particular, is to aid and expedite review and to relieve the
               appellate court of the burden of searching the record and briefing
               the case. We will not become an advocate for a party, nor will
               we address arguments which are either inappropriate, too poorly
               developed or improperly expressed to be understood.


       Ramsey v. Review Bd. of Indiana Dept. of Workforce Dev., 789 N.E.2d 486, 487 (Ind.

       Ct. App. 2003) (internal quotation marks and citations omitted).


                           1. Petition for Writ of Habeas Corpus
[9]    Stephens challenges the trial court’s finding that he had “not demonstrated that

       a writ of habeas corpus can issue in this case because he cannot show that he is

       entitled to immediate release from unlawful custody.” (Appellant’s App. Vol.

       II at 13.) He argues “an action for restoration of [GCT] fall[s] within the core

       of Habeas Corpus because they go directly to the constitutionality of the

       prisoner’s confinement itself and seek either immediate release or a shortened

       length of confinement.” (Br. of Appellant at 8) (errors in original). A petitioner

       is entitled to a writ of habeas corpus only if he “is unlawfully incarcerated and

       is entitled to immediate release.” Hardley v. State, 893 N.E.2d 740, 742 (Ind. Ct.

       App. 2008).


[10]   Here, Stephens did not request immediate release because his requested

       remedy, restoration of GCT, would result in a reduction of his sentence by
       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020   Page 6 of 13
       approximately four years and eight months. While the trial court found it could

       not consider Stephens’ petition as one for habeas corpus, it also made a finding

       regarding the merits of his request, and thus treated his improperly-filed petition

       as one for post-conviction relief, which was permissible. 6 See Grayson v. State,

       58 N.E.3d 998, 1001 (Ind. Ct. App. 2016) (because Grayson was not claiming

       he was entitled to immediate release, the trial court did not err when it

       considered his petition for a writ of habeas corpus as one for post-conviction

       relief).


                                             2. Untimely Appeal
[11]   The State contends Stephens’ appeal is untimely because he did not file his

       Notice of Appeal within thirty days of the trial court’s order. The trial court

       here issued its final order denying Stephens’ petition on June 21, 2019. On July

       12, 2019, Stephens filed a motion to reconsider, which the trial court denied on

       July 29, 2019. Stephens then filed his Notice of Appeal on August 29, 2019.




       6
        The State concedes that the trial court did not abuse its discretion when it considered Stephens’ petition as
       one for post-conviction relief. However, it also argues the trial court did not have jurisdiction to do so
       because the filing constituted an unauthorized successive petition for post-conviction relief. As the State did
       not argue this before the trial court, it is waived from our consideration. See Covens v. Zaberdac, 849 N.E.2d
       526, 533 (Ind. 2006) (“Issues not raised at the trial court are waived on appeal.”).
       We also note that, because Stephens’ petition could not result in his release from prison, and thus was not a
       petition for habeas corpus, it should have been filed in the county of his conviction – Marion County – rather
       than in the county in which he was incarcerated –Putnam County. See Post Conviction Rule 1, section 1(c)
       (indicating cause improperly filed as habeas corpus petition in county of incarceration should be transferred
       to county of conviction for review as PCR petition). As the Putnam County court already addressed the
       merits of Stephens’ petition as a PCR petition, we do so as well for the sake of judicial economy. See Woods
       v. State, 701 N.E.2d 1208, 1222 n.23 (Ind. 1998) (addressing merits of the appeal despite procedural
       deficiencies).

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020                  Page 7 of 13
[12]   While Stephens titled the motion he filed following the court’s final judgment a

       “motion to reconsider[,]” (Appellant’s App. Vol. II at 31) (original formatting

       omitted), that motion was, in fact, a motion to correct error, as it was filed after

       a final judgment. See Indiana Trial Rule 59(C) (“motion to correct error, if any,

       shall be filed not later than thirty (30) days after the entry of final judgment is

       noted in the Chronological Case Summary”) (emphasis added); and see Hubbard

       v. Hubbard, 690 N.E.2d 1219, 1221 (Ind. Ct. App. 1998) (“[A]lthough

       substantially the same as a motion to reconsider, a motion requesting the court

       to revisit its final judgment must be considered a motion to correct error. We

       decline to favor form over substance [thus the motion] should have been treated

       as a motion to correct error.”).

[13]   As Stephens’ motion was a motion to correct error, Stephens’ notice of appeal

       must have been filed within thirty days after the court’s ruling on that motion to

       correct error. See Indiana Appellate Rule 9(A)(1). The trial court denied

       Stephens’ motion to correct error on July 29, 2019, and thus his appeal was due

       August 28, 2019. Stephens filed his notice of appeal on August 29, 2019, and

       thus it was late by one day.

[14]   However, as has been noted on multiple occasions, when the right to an appeal

       has been forfeited, we may retain jurisdiction to entertain the appeal if there are

       “extraordinarily compelling reasons why this forfeited right should be

       restored.” See, e.g., In re Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014).

       While there does not exist precedent to label the reinstatement of GCT as

       “extraordinarily compelling,” we elect to exercise our discretion to decide the

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020   Page 8 of 13
       case on its merits, as has been our long-standing preference. See, e.g., Hopple v.

       Star City Elevator Co., 140 Ind. App. 561, 564, 224 N.E.2d 321, 323 (1967)

       (appellate court prefers to decide cases on their merits whenever possible).


                                            3. Merits of the Case
[15]   In his petition before the trial court and in his appellate brief, Stephens asks for

       the restoration of 1,650 days of GCT. As noted supra, this amount should be

       1,643 days of GCT. See supra n.5. The GCT also can be separated into GCT

       for Count I, which totals 1,628 days, and GCT for Count II, which totals 15

       days. We will discuss the GCT for each count separately.


                                                     Count I GCT

[16]   Stephens argues the trial court erred when it denied his request to restore 1,628

       GCT he was deprived because of various disciplinary issues from 2004 to 2010.

       Stephens filed his request for restoration of this GCT in 2019, nine years after

       March 5, 2010, when Stephens was released on parole after completing his

       sentence for Count I. Despite the timing of his request, Stephens argues he is

       entitled to automatic reinstatement of his GCT.

[17]   The 2015 Disciplinary Code, which was in effect 7 at the time Stephens filed his

       request for restoration of GCT, states:




       7
        Stephens argues his request for restoration of GCT should have been considered under the 2004
       Disciplinary Code despite the fact that he filed his request in 2019, which was well after the adoption of the
       2015 Disciplinary Code. It is well-established that, unless indicated in the language of the regulation,
       administrative agency regulations are to be applied prospectively. See Indiana Dept. of Envt’l Mgmt. v. Schnippel

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020                   Page 9 of 13
                The [GCT] that is requested to be restored must be time that was
                deprived while serving the current commitment period, active
                sentences only. No request for [GCT] may be filed unless the
                time was deprived while serving the current commitment period,
                active sentences only, with no findings of guilt after the effective
                date of this policy and administrative procedure as indicated in
                subsection 3, a-i of this section.[ 8] [GCT] deprived while serving
                a previous commitment period, or prior to release to parole,
                probation, or community corrections supervision on the current
                commitment period, active sentences only, cannot be restored.


       (Appellee’s App. Vol. II at 98.)

[18]   When he filed his petition to restore GCT in 2019, Stephens requested

       reinstatement of GCT he was deprived of between 2004 through 2010, when he

       was serving his sentence for Count I. Stephens was released on parole for

       Count I in 2010 and began serving his sentence for Count II immediately

       thereafter. Therefore, when Stephens filed his request for restoration of GCT in

       2019, he was not serving the sentence from which that GCT was deprived and

       he was not entitled to reinstatement of the 1,628 days. The trial court did not

       err in denying Stephens’ request for reinstatement of the 1,628 days of GCT.




       Const., Inc., 778 N.E.2d 407, 415 (Ind. Ct. App. 2002) (administrative regulations are prospective unless
       otherwise explicitly indicated in the language of the regulation), trans. denied. Thus, we will use the
       provisions in the 2015 Disciplinary Code.
       8
        This portion of the 2015 Disciplinary Code lists possible violations of DOC administrative code, and
       neither party argues they are relevant here.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020                Page 10 of 13
                                                 Count II GTC

[19]   Stephens also contends he is entitled to the reinstatement of an additional

       fifteen days of GCT toward his sentence for Count II. As noted supra, in 2010,

       the DOC deprived Stephens of thirty days of GCT because he violated DOC

       rules. On May 9, 2011, Stephens requested reinstatement of the thirty days

       pursuant to the 2004 Disciplinary Code, which stated:


               If the petition for restoration of [GCT] that has been deprived as
               a result of a disciplinary hearing is approved, the [GCT] shall be
               restored in the following manner:


                        (1) Approval of the first petition shall result in 25% of the
                        original amount of the TOTAL lost [GCT] being
                        restored[.]


       (Appellee’s App. Vol. II at 46) (emphasis in original). As it was his first

       petition, the DOC restored eight days, which represented 25% of the GCT

       Stephens was deprived based on his violation in 2010.


[20]   In September 2018, Stephens filed a second request for restoration of the thirty

       days GCT deprived in 2010, under the 2015 Disciplinary Code, which stated, in

       relevant part:

               g. If approved, [GCT] shall be restored only in the following
               manner:


                                                    *****




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020   Page 11 of 13
                         2. Approval of any subsequent petitions for restoration of
                         [GCT] shall result in up to sixty (60) days of deprived
                         [GCT] being restored for each successful subsequent
                         petition, subject to the limitations of subsections 3 and 4[ 9]
                         below;


                         3. The total maximum amount of deprived [GCT] that
                         can be restored is fifty percent (50%) of the cumulative
                         amount of restorable [GCT];


       (Appellee’s App. Vol. II at 99-100.) Based thereon, Stephens was granted

       restoration of an additional seven days GCT, for a total of fifteen days, which is

       the maximum allowed under the 2015 Disciplinary Code. As he has reached

       the maximum number of GCT to be reinstated, he is not entitled to additional

       days and the trial court did not err when it denied his request to reinstate the

       additional fifteen days.



                                                  Conclusion
[21]   While we note the multiple procedural deficiencies in Stephens’ flings before

       the trial and appellate courts, we exercise our discretion to decide his case on

       the merits to clarify for Stephens that he has received reinstatement of all

       possible deprived GCT and to provide closure to this issue. We hold the court

       did not err when it denied Stephens’ requests for reinstatement of his GCT




       9
         Section 4 is inapplicable because it addresses situations in which the reinstatement of deprived earned credit
       time would result in an immediate release from incarceration.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020                 Page 12 of 13
       under his sentences for Counts I and II. Accordingly, we affirm the decision of

       the trial court.


[22]   Affirmed.

       Robb, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2136 | September 8, 2020   Page 13 of 13